DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11203678 in view of Wojciechowski (US-10/576502. The claims have been determined to meet the nonstatutory double patenting criteria and is deemed appropriate for rejection, as the difference in scope is minor and patentably indistinct between the claims being compared. The modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31-85  are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove (US-2018/0312667). 

Referring to claims 31-33, 49, 61-63, 70-73. Colgrove discloses “Thermoplastic Compositions, Methods, Apparatus and Uses”. See Figs. 1-5 and respective portions of the specification. Colgrove discloses a screening surface, comprising: multiple independent screen elements (416, Fig. 3) that are each single thermoplastic injection molded pieces having openings sizes in a range from approximately 38 microns to approximately 150 microns (See at least Sect. 0024-0025, 0042) wherein the screen elements are configured to be secured to a support structure to thereby form a continuous screening surface (See Fig. 3). Colgrove further discloses wherein each screen element has a screening surface that has an open screening area of approximately 5% to approximately 35% of a total area of the screening surface (See at least Sect. 0012).  Colgrove further discloses wherein the screen assembly is attached to a vibratory screening assembly (See at least Sects. 0015-0016). Colgrove doesn’t disclose the opening size range approximately from 40 to 150 microns or wherein the 

Referring to claims 34-35, 64-65, 74-75. Colgrove discloses wherein each screen element comprises a first plurality of reinforcement members (32)  that spatially align with corresponding support members of a first support network of a support structure and wherein each screen element further comprises a second plurality of reinforcement members (34) that spatially align with corresponding support members of a second support network of the support structure,  wherein the support members of the second support network are located between respective adjacent support members of the first support network (See at least Sect. 0021 & at least Figs. 1B, 1C). 


Referring to claims 36-37, 57-59, 76. Colgrove discloses wherein the screen elements comprises; surface elements that are elongated forming a series of openings, the screen openings being elongated slots. Colgrove further discloses wherein each screen element further comprises; screen openings that are elongated slots having substantially uniform length L along a first direction and substantially uniform width W 

Referring to claims 38-43, 60, 77-78. Colgrove discloses wherein,  the surface element thickness T is approximately 0.014 inch, 0.07 inch, 0.005 inch, or 0.003 inch, and the open screening area is in a respective range from approximately from 6% to 24%, 10% to 28%, 12% to 32%, or 13% to 33%, of a total area of the continuous screening surface, and the thickness is approximately 356µm, 178µm, 127 µm or 76 µm, while the openings are approximately 1.9mm, 1.2mm, 0.8mm, or 0.7mm, with screening openigns varying between approximately 45 µm to 180 µm (See Sect. 0023). 

Referring to claim 44. Colgrove discloses wherein the screen elements (416) are at least one of permanently secured and replaceably secured to the support structure (414) (See at least Fig. 3). 


Referring to claims 45-48, 50-51, 53, 66-67, 69. Colgrove discloses wherein the support structure (414) further includes support structure openings, and wherein at least one of the screen elements is secured to the support structure over one or more support structure openings (See at least Fig. 3). Colgrove discloses wherein the support structure is a subgrid (414) and discloses a plurality of subgrids (See at least Sect. 0026-0027 & at least Fig. 3A). Colgrove discloses wherein the subgrid includes multiple elongated subgrid structural members forming a grid framework having grid openings; and the screen elements each include a plurality of screen element support members, wherein the subgrid structural members provide mechanical support to the screen element support members and wherein a spacing of the subgrid structural members is configured to correspond to a spacing of the screen element support members, and multiple independent subgrids are permanently secured to one another to form the support structure, and the screening surface and the support structure form a screen assembly that is an independent structure configured to be removably secured to a vibratory screening machine and further wherein the multiple continuous screening assembling surfaces joined together to form a larger continuous screen assembly surface (See at least Sects. 0026-0028 & at least Figs. 3,3A). 


Referring to claims 52, 56, 68. Colgrove discloses wherein a first subgrid includes a first base member having a first fastener that mates with a second fastener of a second base member of a second subgrid, the first fastener and the second fastener configured to secure the first subgrid and the second subgrid together (See Sect. 0027). Colgrove doesn’t disclose wherein the fastener is a clip aperture that mates with clip apertures of other base members of other subgrids to thereby secure the subgrids together, wherein the clips comprise at least three extended members that engage with clip apertures.  It should be noted that it would have been obvious matter of design choice to fastener aperture to be configured as a clip aperture, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and is merely a matter of design option when the general knowledge in the relevant field of the art is used.

Referring to claims 54-55. Colgrove further discloses wherein a plurality of the subgrids are secured to the screen elements via laser welding, and wherein the subgrids are secured together (See at least Sect. 0026-0027). 

Referring to claims 79-85. With respect to claims 79-85, the method described in these claims would inherently result from the use of Colgrove’s “Thermoplastic Compositions, Methods, Apparatus and Uses” as advanced above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653